Citation Nr: 9900717	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  96-16 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for skin cancer as 
secondary to exposure to ionizing radiation or otherwise.

2.  Entitlement to service connection for a bilateral hearing 
loss disability as secondary to exposure to ionizing 
radiation or otherwise.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Wulf, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 until July 
1955 and from October 1955 until November 1960.

This appeal arises from a rating decision rendered by the 
Montgomery, Alabama Regional Office (RO) in August 1995.  By 
this decision, the RO declined to award the veteran service 
connection for a bilateral hearing loss disability and also 
declined to award service connection, as secondary to 
exposure to ionizing radiation, for skin cancer.  In denying 
service connection for skin cancer, the RO noted that VAs 
Compensation and Pension Service had issued an opinion by 
which it had indicated that there existed no reasonable 
possibility that the veterans skin cancer had resulted from 
radiation exposure.


REMAND

The veteran contends that skin cancer and a bilateral hearing 
loss disability are related to his period of active service.  
In this regard, the veteran has suggested that these 
conditions may have resulted from his exposure to ionizing 
radiation (the Defense Nuclear Agency has reported that the 
veteran was exposed to 9.5 rem) during the conduct of 
atmospheric nuclear tests in which he participated.  The 
veteran has also suggested, with regard to his hearing loss 
claim, that his aural capabilities were diminished by 
inservice noise exposure. 

The veterans claim for service connection for skin cancer as 
secondary to radiation exposure appears to have been 
developed and adjudicated by the RO in accordance with the 
guidelines set forth at 38 C.F.R. § 3.311.   The veterans 
claim for service connection for hearing loss, however, 
though it has been advanced by the veteran at least in part 
on the theory that hearing loss developed as a result of 
inservice radiation exposure, has not been adjudicated or 
developed by the RO on such basis.  Though hearing loss is 
not among the radiogenic diseases listed at 38 C.F.R. 
§ 3.311(b)(2), the RO should advise the veteran that, 
pursuant to the holding in Combee v. Brown, 34 F.3d. 1039 
(Fed.Cir. 1994), he may cite or submit competent scientific 
or medical evidence that would tend to suggest that his 
hearing loss disability constitutes a radiogenic condition.  

The Board observes that the veteran has indicated having been 
hospitalized at the VA Medical Center in Birmingham, Alabama 
for treatment of problems related to radiation exposurein 
1961.  Although the RO appears to have requested 
outpatient treatment records from such facility, it does 
not appear to have requested inpatient records, and, in any 
event, the claims file does not reflect that the VAMC 
received or acted upon the ROs request.  Accordingly, and 
because any hospital records from 1961 could, given their 
temporal proximity to the veterans period of active service, 
constitute evidence highly probative of either or both of the 
veterans service-connection claims, an additional attempt to 
obtain such records is warranted.  

In view of the foregoing discussion, this case is REMANDED 
for the following:

1.  The RO should ask the veteran whether 
he knows of any additional evidence that 
might bear upon his claim for service 
connection for skin cancer (as secondary 
to exposure to ionizing radiation or 
otherwise) or that might bear upon his 
claim for service connection for a 
bilateral hearing loss disability (as 
secondary to exposure to ionizing 
radiation or otherwise).  In this regard, 
and with respect specifically to the 
veterans hearing-loss claim, the RO 
should advise the veteran that, pursuant 
to the holding in Combee v. Brown, 34 
F.3d. 1039 (Fed.Cir. 1994), he may cite 
or submit competent scientific or medical 
evidence that would tend to suggest that 
his hearing loss disability constitutes a 
radiogenic condition.

2.  The RO should attempt to obtain from 
the VA Medical Center in Birmingham, 
Alabama all records reflecting inpatient 
or outpatient treatment the veteran may 
have undergone at such facility (or at 
related facilities) in 1960, 1961, or 
1962.

3. If the veteran has cited or submitted 
competent scientific or medical evidence 
suggesting that his hearing loss 
disability constitutes a radiogenic 
condition, the RO should undertake all 
applicable development required by 
38 C.F.R. § 3.311.  

4.  Finally, the RO should adjudicate 
(or, as the case may be, readjudicate), 
under all applicable regulatory criteria, 
the veterans claim for service 
connection for skin cancer (as secondary 
to exposure to ionizing radiation or 
otherwise) and his claim for service 
connection for a bilateral hearing loss 
disability (as secondary to exposure to 
ionizing radiation or otherwise).  If all 
benefits requested are not granted, the 
case, upon completion of the usual 
adjudicative procedures, should be 
returned to the Board for further review.

5. This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
